Title: To James Madison from William Hull, 31 July 1806
From: Hull, William
To: Madison, James



Sir.
Detroit 31st. July, 1806.

I have constantly given information to the Secretary of War, respecting the state of the Territory, in relation to the Indians.  Every thing is now perfectly pacific, and I hope we shall experience no future Alarms.  When I arrived, all business was suspended, and all the people were engaged in preparations for defence.
Much sensibility in upper Canada is excited on account of their slaves.  Some of them have recently left their Masters, and come into this Territory.  Their Masters have applied to me to have them apprehended by authority and sent back.  I did not consider myself authorized to comply with their request.  They have likewise applied to the judicial power, and received the same answer.  I presume it is unnecessary to state the grounds of our opinion; I presume it will be considered as correct.
I learn, they are about making a statement to the British Minister on the subject.  If they state only the above facts, we agree they are true.  If they should state in their representation, that the Officers of this Government have given any kind of encouragement to this practice, it will be without any foundation.  So far from it, we have done all we consistently could to prevent it.
If I have misconstrued the treaty, and misconceived my duty, it is an error of the head and not of the heart.
My wishes would be in favor of restoring them to their duty.  I am with very great respect Your most obedt. Servt.

William Hull

